Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 6/4/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objection to claim 1 has been withdrawn due to the amended claims.
Applicant’s arguments, see pg 7, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. By moving the allowable subject matter from claim 2 into claim 1, the rejection is withdrawn.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The allowable subject matter from original dependent claim 2 (see office action posted 4/7/2021 for explanation of allowable subject matter) has been combined with independent claim 1, therefore making claims 1 and 3-11 allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725